Citation Nr: 1134854	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to September 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In May 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In December 2010, the Board reopened the Veteran's claim and remanded the matter for RO de novo review.


FINDING OF FACT

A chronic psychiatric disability was not noted in service; the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability is related to his service or to any complaints noted therein.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice  requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample  opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  A June 2011 supplemental statement of the case readjudicated the matter after the Veteran responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated with his claims file, as are pertinent postservice treatment records.  In August 2010, the Board secured a VHA opinion.  The opinion is adequate for rating purposes as it reflects that the record was reviewed, and that the reported history of the Veteran was considered, and includes an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran had opportunity to review the opinion and stated (in November 2010 correspondence) that he had no further argument or evidence to submit.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 
B.	Factual Background, Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence  relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus  specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs, include an August 1988 record showing he was seen for complaints of stress.  He reported multiple stressful concerns related to work, lack of Command support, lack of help for the work that had to be done, and disapproval of his leave request.  He indicated that he was in trouble for two reasons, having taken a pass, and forgetting to sign in and allegedly assaulting another soldier.  He denied problems with sleep, appetite, interest in usual activities, ability to concentrate, and also denied suicidal or homicidal ideation.  Mental status evaluation revealed generally unremarkable findings.  The Veteran was alert, fully oriented, and exhibited clear thinking with no evidence of cognitive anomaly.  His mood was slightly depressed and his affect was appropriate to content of speech with a "frustrated" quality.  There was no evidence of hallucinations, delusions or other sign of severe emotional maladjustment.  He appeared to be of average intelligence with insight appearing within normal limits.  Judgment for important life events appeared adequate.  The impression was occupational problem, possible adjustment disorder.  Another August 1988 STR (which was not associated with the other STRs) shows the Veteran was initially seen on sick call for a series of personal stress related events.  The impression was minor depression; he was referred to the Emergency Room for further evaluation.  A June 1989 STR shows that he was seen for chronic alcohol abuse.

VA treatment records from December 1995 to December 2004 show ongoing treatment for depression, major depression and affective disorder beginning in 2002.
A November 2002 discharge summary from Belmont Center for Comprehensive treatment shows final diagnoses of depression, NOS; rule out adjustment disorder vs. major depressive disorder.

Postservice records, including from private providers, and work-related mental health records show treatment for various psychiatric problems, to include depression, major depression , and affective disorder.

A March 2006 psychological assessment from M.P., M.D. (of D.K., M.D. and associates - prepared for the Civil Services Retirement system) notes that the Veteran has bipolar disorder with severe exacerbations due to his stressful work environment.  Dr. M.P. stated that the Veteran has been a patient with their practice since March 2004.  Dr. M.P. noted that the Veteran has had depressive episodes since 1988 and was hospitalized in 2002 due to suicidal ideation with a plan to shoot himself.  She indicated that he was unable to continue with employment.  Axis I diagnosis was bipolar affective disorder, most recent episode depressed.

A June 2007 statement by the Veteran indicates that his depression started while he was on active duty because his Sergeant did not want him to continue dating his fiancé.  He indicated that he was refused treatment for his depression as he was told that it would cost the army too much money.

Buddy statements in support of the Veteran's claim from J.M.H., B.C.D., C.B., G.M.M., and A.L. attest that the Veteran is a good guy and knows his job well.

Records received from the Social Security Administration (SSA) include private, work-related mental health, and VA treatment records, and show treatment for depression, major depression and affective disorder. 

A December 2009 statement from the Veteran's wife reiterates that he suffers from depressive episodes.

A December 2009 letter from D. K., M.D. indicates that the Veteran has been seen in his practice since March 2003 and is being treated for bipolar disorder, depressive episode.  Dr. D.K. stated that the Veteran had a medical discharge due to stress from the Army in 1989.  Since that time he has experienced psychiatric symptoms.

At the January 2010 Travel Board hearing, the Veteran testified that he has suffered with a psychiatric disability since service.

As the record left unclear the nature and likely etiology of the Veteran's psychiatric disability, the Board sought a VHA expert medical advisory opinion in the matter.  The responding opinion, dated in August 2010 and co-signed by a psychologist and a psychiatrist, states, in part:

"Assuming the accuracy of any or all of the psychiatric diagnoses from 2002 to the present, the Veteran is suffering from a cyclic mood disorder involving major depressive episodes and requiring continuous psychotropic medication.  Because there is no indication of major depressive or manic/hypomanic episodes prior to 2002 in the Veteran's records or in his written statements, it is more likely than not that his current psychiatric symptoms had their onset in 2001 or 2002.  The twelve year interval between his military service and his first documented treatment for depression also indicates that it is more likely than not that his current symptoms represent a separate and unrelated diagnosis to his situational depression in 1988, which was not diagnosed as a major depressive episode.  Although in his written statements the Veteran attributes his depression to incidents occurring during his service in Germany, those statements are inconsistent with his STRs, which indicate that he assaulted a soldier rather than being the victim of an assault, and that he was not denied medical treatment for depression.  His current depression is less likely as not, therefore, the result of an injury, illness, or event occurring during his military service."

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative  equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

It is not in dispute that the Veteran has a variously diagnosed psychiatric disability; and was seen for personal stress related events in service.  However, a chronic acquired psychiatric disability was not diagnosed in service.  As the record does not contain any evidence that a chronic acquired psychiatric disability, to include major depression was manifested in service, service connection for such disability on the basis that it became manifest in service and has persisted since is not warranted.  

Consequently, what the Veteran must still show to establish service connection for psychiatric disability, is that his current psychiatric disability is otherwise related to his service.  There is no postservice medical evidence of an acquired psychiatric disability until 2002, some 13 years after the Veteran's discharge.  A lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230  F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the evidence preponderates against a finding that the Veteran's current psychiatric disability is otherwise related to his service to include complaints noted therein.  

Regarding the December 2009 medical statement from Dr. D.K. to the effect that the Veteran's current psychiatric disability is related to his complaints in service, the Board finds such statement has no probative value.  This is so because the opinion is based on inaccurate information provided by the Veteran. The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).

The December 2009 letter from Dr. D.K. indicates that the Veteran has experienced psychiatric symptoms since his medical discharge due to stress; however, there is no documentation of postservice continuity of psychiatric complaints, and the record (see Veteran's DD Form 214) shows he was discharged for misconduct, not due to stress.  Moreover, the records and private psychiatrist letters tend to show that the Veteran's current psychiatric disability is related to his postservice employment.  Finally, the opinion of Dr. D.K., is conclusory, without explanation of rationale.  A medical opinion that provides no rationale does not provide the degree of medical certainty needed to support a claim.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds more probative, and persuasive in this matter, the August 2010 VHA medical expert advisory opinion.  The opinion reflects familiarity with the entire record, includes an explanation of rationale (pointing, for example, in support of the conclusion that the current disability is unrelated to service, to the fact that the Veteran's current psychiatric disability is depressive in nature, and that there were no such symptoms in service- the Veteran exhibited aggressive behavior).  

The Board has considered the Veteran's statements and testimony to the effect that his depression was incurred during his military service.  While the Veteran is competent to report his observation of symptoms; however, as a layperson, he is not (in the absence of evidence of continuity of symptoms) qualified to offer an opinion regarding a nexus between a current psychiatric disability and symptoms manifested during remote service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, it must be denied.



ORDER

Service connection for a variously diagnosed psychiatric disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


